Per Curiam.
— Plaintiff leased a farm to defendant and brought this action under the landlord and tenant act, by attachment, to recover three hundred dollar’s, the sum agreed upon as rent. A lot of corn, gathered and ungathered, was levied upon. The corn was sold by order of the court on the twenty-seventh of March, 1886; and on April 12, 1886, plaintiff by an additional writ of attachment caused one Samuel Crowley to be summoned as garnishee.
The following is the defendant’s answer: “Comes now the defendant, and for answer to plaintiff’s petition herein, denies each and every allegation in plaintiff’s petition contained, and for further and fuller answer to plaintiff’s petition, defendant states that on the fourth day of March, A. D. 1886, defendant paid plaintiff the sum of two hundred and twenty dollars in full satisfaction of all demands and claims of plaintiff against defendant, and that plaintiff then and there accepted said sum of two hundred and twenty dollars in full satisfaction of the claim and demand, in plaintiff’s petition alleged. And, having fully answered, defendant asks to be discharged with his costs and charges in this behalf expended.”
Tq this answer plaintiff filed a reply, denying the allegations in the answer.
Upon the issue thus joined — that is to say, whether plaintiff and defendant had, by compromise and settlement, agreed upon the amount due from defendant to plaintiff, and whether defendant had paid the amount thus agreed upon — the parties proceeded to trial.
It seems that defendant claimed damages from plaintiff by reason of defective fences which plaintiff was to repair, and that after this action was instituted there was an understanding had, whereby plaintiff allowed eighty dollars as covering the damage claimed, *23leaving a balance of two hundred and twenty dollars dne plaintiff. This is not disputed. Plaintiff claims, that this sum was to be paid within a couple of days after the settlement, and with this view his son and agent by agreement of parties left his receipt, dated March 4, in full of all demands, with one Bennett who was to place it in the bank at Bolckow, where it was to be delivered to defendant, if he paid in to plaintiff’s credit the amount agreed upon, within the time stipulated.
Defendant contends that he did not agree to pay in the time named by plaintiff, but was to pay at any time from the date of the delivery of the receipt, up to the tenth of April, when, as he claims, the rent would have been due. He paid the amount in bank about the last of March, but plaintiff has never drawn it. It not being paid in, according to plaintiff’s understanding, he proceeded with prosecution of his case and made additional costs.
Plaintiff recovered judgment for two hundred and twenty dollars, and defendant appeals.
It thus appears that this controversy is really over costs made in the case after the compromise agreement.
The instructions taken together, as given for plaintiff and defendant, present the issue to the jury in a plain and satisfactory manner, arid unless substantial error was committed in admitting or rejecting testimony, the judgment should not be interfered with. The first point is not deemed good. We do not regard it as materia], as the case turned, as to what may have been the instructions which plaintiff gave his brother in regard to paying the money in bank.
We consider that witness Bennett did testify as to the directions and instructions from William Crowley, and he seems to have told all he knew as to the agreement ; this disposes of the second point.
The third objection is not well taken, as it was not proper that Bennett should give evidence as to what he told the bank. We cannot see how' it would assist in *24determining the canse. The same will apply to witness Dunn.
We see no objection to the evidence of Phillippi. The order in which evidence should be introduced is a matter within the discretion of the trial court.
The affidavit of newly-discovered evidence related solely to the mistake in depositing the money in the name of Samuel, instead of Thomas Crowley. This mistake was not urged against defendant and did not militate ■ against him at the trial. Besides the court directed the jury not to regard it.
• We have examined the other suggestions made by defendant, but can see no sufficient reason for reversing the judgment and it is therefore affirmed.